Case 1:20-cv-22390-RNS Document 18 Entered on FLSD Docket 11/20/2020 Page 1 of 2




                                United States District Court
                                          for the
                                Southern District of Florida
 Miguel Moragomez, Plaintiff,                 )
                                              )
 v.                                           )
                                                Civil Action No. 20-22390-Civ-Scola
                                              )
 Seasin’s LLC and Antonio Sergio              )
 Fernandes, Defendants.                       )
                 Order Adopting Report and Recommendations and
                           Granting Default Judgment
        The Court referred Plaintiff Miguel Moragomez’s motion for the entry of a
 final default judgment to United States Magistrate Judge Edwin G. Torres for a
 report and recommendation. On October 30, 2020, Judge Torres issued a report
 and recommendation, recommending that the Court grant Moragomez’s motion
 in part and deny it in part. (R. & R., ECF No. 17.) No objections to the report and
 recommendation have been filed by either party and the time to do so has
 passed.
        Nonetheless, the Court has considered—de novo—Judge Torres’s report,
 the record, and the relevant legal authorities. The Court finds Judge Torres’s
 report and recommendation cogent and compelling. The Court thus adopts the
 recommendation in full (ECF No. 17) and grants in part and denies in part
 Moragomez’s motion (ECF No. 15) as follows.
        The Court enters judgment in favor of Plaintiff Miguel Moragomez and
 against Defendants Seasin’s LLC and Antonio Sergio Fernandez, jointly and
 severally, in the total amount of $7,762.71 ($1,713.60 in overtime and
 minimum wages; $1,713.60 in liquidated damages; $485.51 in breach of
 contract damages; $3,400 in attorneys’ fees; and $450.00 in taxable costs), 1 for
 which sum let execution issue.
        The Court directs the Clerk to close this case. Any pending motions are
 denied as moot.




 1 For the reasons set forth in Judge Torres’s report, the Court denies Moragomez’s motion in part
 to the extent that it seeks a partially excessive award for attorneys’ fees.
Case 1:20-cv-22390-RNS Document 18 Entered on FLSD Docket 11/20/2020 Page 2 of 2




       Done and ordered at Miami, Florida, on November 19, 2020.

                                          ________________________________
                                          Robert N. Scola, Jr.
                                          United States District Judge
